Citation Nr: 1726984	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	M. Stillman, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1951 to March 1953; he died in January 2007, and the appellant is his surviving spouse (widow).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appellant appeared at a videoconference hearing in March 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran died in January 2007, with the cause of death being metastatic prostate cancer.  

2.  The evidence of record is, at the very least, in relative equipoise regarding a causal linkage between the Veteran's fatal prostate cancer and his exposure to radiation during atmospheric nuclear testing in OPERATION BUSTER-JANGLE while serving in the U.S. Army as a camera operator.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Army as a camera operator, and in that capacity, he participated in nuclear atmospheric tests at the Nevada Test Site (NTS).  Specifically, the Veteran, in 1951, took part in OPERATION BUSTER-JANGLE and has been confirmed by the Defense Threat Reduction Agency (DTRA) as having been onsite for several nuclear detonations.  His job was to film the explosions and to document the effects of expended nuclear weapons.  The Veteran died in January 2007, and his widow, the appellant in the case, asserts that terminal prostate cancer had origins with his exposure to ionizing radiation in active military service.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016). 

A contributory cause of death, however, is inherently not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.

Service connection based on exposure to radiation may be established in one of three ways.  

First, if a Veteran participated in service in a "radiation-risk activity," and after service, developed one of certain enumerated cancers, it is presumed that the cancer was incurred in service. 38 U.S.C.A. § 1112, (c); 38 C.F.R. § 3.309 (d).   

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i),(ii). 

The term "onsite participation" is defined to mean (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  38 C.F.R. § 3.309 (d)(3)(iv). 

For tests conducted by the United States, the term "operational period" means, for OPERATION BUSTER-JANGLE, the period from October 22, 1951 through December 20, 1951.  38 C.F.R. § 3.309(d)(3)(v)(K). 

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed a "radiogenic disease" within a period specified for each disease by law, then the Veteran's claim would be referred to the VA Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.  Prostate cancer is such a disease and requires such a referral for consideration of direct service connection.  

Finally, service connection may be established based on medical evidence of a current disease etiologically related to in-service events. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 Vet. 3rd 1039, 1043-45 (Fed. Cir. 1994).

Terminal hospitalization records are of record, and it is clear that the Veteran died of prostate cancer.  He was initially diagnosed with the disease in June 1993, and osseous metastases with disease in the lung had been documented by November 1994.  Chemotherapeutics were prescribed and the disease was managed until January 2007 when, sadly, the Veteran succumbed to the illness at the age of 77 years.  There is no doubt that the prostate cancer caused the Veteran's death.  The Veteran was not in receipt of service-connected compensation benefits for prostate cancer at the time of his death, and thus, the issue on appeal is whether that terminal disease had causal origins in service.  

Pursuant to regulatory criteria, the Veteran is a radiation-exposed Veteran who participated in a radiation-risk activity.  38 C.F.R. §§ 3.309.  Prostate cancer is not a disease subject to presumptive service connection on account of the Veteran's participation in OPERATION BUSTER-JANGLE, however, and thus, in order to prevail on a claim for service connection for the cause of death in this case, it must be demonstrated that the fatal prostate cancer was at least as likely as not causally related to active military service.  It is noted that prostate cancer is a "radiogenic disease" requiring inputs as to dose estimates from credible authorities within the Department of Defense.  

DTRA provided dosimetry estimates for the Veteran's confirmed participation in OPERATION BUSTER-JANGLE.  It was expressed that, for an average participant of that nuclear test, radiation exposure to the prostate would be 16.0 rem of external gamma radiation dose, .5 rem of an external dose, 0.0 rem of internal committed dose (alpha), and 1.0 rem of internal committed dose (beta plus gamma).  The RO, in applying this estimated exposure to the prostate with Veterans Health Administration (VHA) guidelines as regards necessary radiogenic exposure to support the development of prostate cancer, determined that the Veteran's exposure was not sufficient to support causation.  

The appellant has submitted the opinion of an expert in environmental and occupational medicine, dated in May 2017, to counter the VHA's negative conclusion.  This specialist physician explained that she served as a "Radiation Health Officer" in the U.S. Navy, and that prior to entering into private consultations, she had served as the Senior Medical Advisor to the Office of Disability and Medical Assessment and as the Acting Chief Consultant for Environmental Health at VA.  At VA's Office of Public Health and Environmental Hazards, she also had served as the Director of Radiation and Physical Exposure Service.  

This environmental health physician opined that, in her estimation, DTRA's dosage estimate was low in light of the duties performed by the Veteran in active service (i.e. that he was a camera operator and, unlike some other support personnel, would have been directly onsite for each nuclear detonation).  Regardless of this, she did utilize DTRA's estimated dosages in forming her opinion; however, she noted that the DTRA/VHA assessment which formed the basis of the RO's negative determination was also flawed. 

Specifically, the physician, who had, as described, previously served as Director of VA's radiation exposure programs (and thus had a demonstrated understanding of proper testing procedures for radiation-exposed Veterans), noted that the VHA assessment in the Veteran's case did not run the "estimated dose through the National Institute of Health's Interactive Radi-Epidemiologic Program (IREP)."  When the environmental health physician ran DTRA's estimated dose through IREP, "it returned a probability of causation of over 48%."  It was also noted that "if the DTRA dose reconstruction [was] only slightly underestimated, [the Veteran's] dose would reach the level of 50% or more."  As noted, this physician stated her belief that the DTRA assessment, even if it is considered generous in calculating an "average" dose estimation for the Veteran's prostate, was inadequately low given the Veteran's likely direct onsite participation in several nuclear detonations.  The physician expressed her belief that, based on the use of proper procedures to calculate the impact of DTRA's dose estimates (gathered from her own VA and other professional experience), it was at least as likely as not that fatal prostate cancer had causal origins with radiation exposure in active service.  

The private environmental health physician is obviously well-versed in the etiology of radiogenic diseases, and she clearly spent a good portion of her professional career in VA assessing the impact of radiation exposure on the Veteran population.  While she was underwhelmed with DTRA's analysis of the estimated dose exposure in the Veteran, she nonetheless utilized those figures under a more advanced testing protocol than what was accomplished in the generalized VHA assessment when coming to her conclusion.  Even using what she deemed to be a low-end estimate in the DTRA figures, the "probability" of causation of prostate cancer based on exposure was, based on her testing, around 50 percent (and would be significantly over that amount if the full circumstances of service were taken into account).  

There is no doubt that the Veteran participated in OPERATION BUSTER-JANGLE and was exposed to radiation.  The competent medical evidence of record, even when considering a lower estimate of dosage to the prostate, is, at the very least, in relative equipoise regarding a finding of causation between radiation exposure during nuclear atmospheric tests and the development of fatal cancer.  The private environmental health opinion is well-rationalized and fully considerate of both the appellant's contentions and the VHA evidence of record, and it is highly probative in supporting the appellant's claim.  As such, the claim for entitlement to service connection for the cause of the Veteran's death will be granted.  


ORDER 

Entitlement to service connection for the cause of the Veteran's death is granted.  


                      ____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


